ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_09_FR.txt. 123

OPINION DISSIDENTE DE M. SPIROPOULOS

Je regrette de ne pas pouvoir partager le point de vue de la
Cour en ce qui concerne la troisième exception préliminaire des
Etats-Unis d'Amérique. Ceci pour les raisons suivantes:

1. L'effet de l'exception du non-épuisement des recours internes
sur la conclusion principale suisse (strictement parlant, on devrait
parler de «fin de non-recevoir ») ne saurait être apprécié que par
rapport aux bases de l’action suisse devant la Cour. Or, celle-ci est
fondée sur la prétendue violation de l’Accord de Washington et
des règles générales du droit des gens.

Le Gouvernement suisse prétend que l'Accord de Washington
oblige les États-Unis d'Amérique à « débloquer » tous les avoirs
suisses en Amérique, indépendamment de la catégorie à laquelle
ils appartiennent. Cette interprétation est contredite par le Gou-
vernement des États-Unis d'Amérique qui insiste que l’Accord de
Washington ne se réfère pas et ne pouvait pas se référer aux avoirs,
éventuellement, suisses séquestrés, lesquels, par conséquent, restent
en dehors de l'Accord de Washington et sont régis par le Trading
with the Enemy Act.

Quelle est la situation juridique en l’occurrence? D’après l’arti-
cle IV de l’Accord de Washington, le Gouvernement des États-Unis
d'Amérique a accepté l'obligation de débloquer les «avoirs suisses »
aux États-Unis d'Amérique. Il s’est aussi engagé à fixer «la procédure
nécessaire sans délai ». .

Or, la question se pose de savoir si l’obligation des Etats-Unis
d’Amérique se référe aussi aux avoirs, éventuellement, suisses
séquestrés, sur la base du Trading with the Enemy Act. Dans l'affir-
mative, la procédure nécessaire de déblocage des avoirs suisses
séquestrés a-t-elle été établie par les Etats-Unis d’Amérique?
Peut-on, conformément à l’article IV de Accord de Washington,
à la rigueur, considérer le Trading with the Enemy Act comme la
procédure de déblocage adéquate pour la libération des actions de
la GAF? (Nous savons que l’Interhandel est en train de suivre la
procédure prévue par le Trading with the Enemy Act devant les
tribunaux américains pour libérer les actions de la GAF.)

Comment se prononcer sur l’applicabilité du principe de l’épuise-
ment des recours internes sans savoir, en l'occurrence: a) s’il y a
obligation pour les Etats-Unis d'Amérique, sur la base de l'Accord
de Washington, de libérer les actions de la GAF (comme étant

121
124 INTERHANDEL (OPIN. DISS. DE M. SPIROPOULOS)

avoirs suisses): et b) si la procédure de libération du Trading with
the Enemy Act est la procédure adéquate de « déblocage », du point
de vue de l’Accord de Washington ?

2. D'après un autre argument de fond du Gouvernement suisse,
l'obligation des États-Unis d'Amérique de débloquer les avoirs
séquestrés de l’Interhandel résulte aussi de la décision, rendue
le 5 janvier 1948, par l'Autorité suisse de recours, qui est fondée
sur l'Accord de Washington, et qui est considérée par le Gouverne-
ment suisse comme une décision judiciaire internationale. Du
moment que la Société Interhandel a été reconnue par cette décision
comme «suisse », tous les avoirs de cette société, par conséquent aussi
ceux se trouvant en Amérique, devraient, selon le Gouvernement
suisse, être considérés comme « suisses » par tous les États contrac-
tants de l'Accord de Washington.

D'après le Gouvernement suisse, la non-exécution d’une décision
internationale par les États-Unis d'Amérique cause un dommage
directement à l’État suisse et on se trouve, d’après ce même Gou-
vernement, en présence d’une violation directe du droit internatio-
nal, lésant immédiatement les droits de la Suisse en sa qualité
de demandeur.

3. Pour répondre à ces questions, force est d'examiner la portée
de divers articles de l’Accord de Washington, ce qui, cependant,
ne pourra être fait sans examiner le fond du différend. Or, ce n’est
qu’en examinant le fond du différend que la Cour sera en position
de se prononcer sur la question de savoir si l'épuisement des recours
actuellement à la disposition de l’Interhandel est, sur la base de
l'Accord de Washington, oui ou non, une condition nécessaire pour
qu’elle examine le fond du différend entre les États-Unis d’ Amérique
et la Suisse.

4. Ce qui précède se réfère à la conclusion principale suisse.
Étant donné qu'à mon avis il n’y a pas à retenir la troisième
exception préliminaire des États-Unis d'Amérique, je n’ai pas à me
prononcer sur l'effet de cette exception sur la conclusion subsidiaire
suisse. C’est uniquement au cas où je me serais prononcé en faveur
du maintien de la troisième exception américaine que le problème
de l’effet de cette exception sur la conclusion subsidiaire suisse se
serait posé pour moi, comme il s’est, d’ailleurs, posé pour la Cour.
Toutefois, pour étre conséquent avec mon vote en ce qui concerne
l’effet de la troisième exception sur la conclusion principale suisse,
j'ai voté de joindre la troisième exception préliminaire américaine
au fond.

5. Étant donné que j'en arrive à la conclusion que la troisième
exception préliminaire devrait être jointe au fond, je devrais,

122
125 INTERHANDEL (OPIN. DISS. DE M. SPIROPOULOS)

logiquement, me prononcer aussi sur le bien-fondé de l'exception
préliminaire 4 a), pour examiner l'effet de celle-ci par rapport aux
conclusions suisses. Cependant, étant donné que la Cour ne s’est pas
prononcée sur cette question, mon opinion éventuelle n’aurait qu'un
caractère purement théorique et se trouverait en dehors des ques-
tions sur lesquelles ont porté les votes de la Cour. Aussi, je m’abstiens
de me prononcer sur la question de savoir si l'exception 4 a) devrait
être retenue, jointe au fond ou rejetée.

(Signé) J. SPIROPOULOS.

123
